Per Curiam.
A complaint presented to the police court of the city of Summit was intended to set forth a violation of section 11 of a city ordinance, which forbade the selling or offering for sale of intoxicating liquors on Sunday, under penalty of a fine not exceeding $50. The complaint charged that the accused sold and offered for sale such liquors “on June 10th, 17th and 24th and July 1st and on divers other Sundays, a. d. 1900, and for a long time prior thereto, at the said city of Summit.”
At the hearing the accused moved for a dismissal of the complaint, because it was defective, vague and uncertain. That motion should have prevailed, for the complaint, instead of specifying, as it ought, a single offence, comprised violations of the ordinance on every Sunday between January 1st and July 2d, in the year 1900, and for a long time prior thereto.
An accused person should not, especially in summary proceedings, be required to meet so multitudinous a charge.
The Supreme Court rightly, reversed the conviction, and its judgment is affirmed.
*334' For affirmance — Dixon, Garrison, Gummere, Collins, Hendrickson, Bogert, Adams, Yredenburgh, Yoort-iees, Yroom. 10.
For reversal — None.